 



 
 
Loan Agreement
Dated as of September 29, 2006
among
COPANO ENERGY, L.L.C.,
as the Borrower,
BANC OF AMERICA BRIDGE LLC,
as Administrative Agent
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section       Page             ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS     1  
     1.01
  Defined Terms     1  
     1.02
  Other Interpretive Provisions     32  
     1.03
  Accounting Terms     33  
     1.04
  Rounding     34  
     1.05
  Times of Day     34   ARTICLE II. THE LOAN FACILITY     34  
     2.01
  The Loans     34  
     2.02
  Prepayments     34  
     2.03
  Reduction of Commitments     36  
     2.04
  Repayment of Loans     36  
     2.05
  Interest     36  
     2.06
  Fees     37  
     2.07
  Computation of Interest and Fees     37  
     2.08
  Evidence of Debt     37  
     2.09
  Payments Generally; Administrative Agent’s Clawback     37  
     2.10
  Sharing of Payments by Lenders     39   ARTICLE III. TAXES, YIELD PROTECTION
AND ILLEGALITY     40  
     3.01
  Taxes     40  
     3.02
  Illegality     42  
     3.03
  Inability to Determine Rates     42  
     3.04
  Increased Costs; Reserves on Loans     43  
     3.05
  Compensation for Losses     44  
     3.06
  Mitigation Obligations; Replacement of Lenders     44  
     3.07
  Survival     45   ARTICLE IV. CONDITIONS PRECEDENT TO LOANS     45  
     4.01
  Conditions Precedent to Loans     45   ARTICLE V. REPRESENTATIONS AND
WARRANTIES     48  
     5.01
  Existence, Qualification and Power; Compliance with Laws     48  
     5.02
  Authorization; No Contravention     48  
     5.03
  Governmental Authorization; Other Consents     48  
     5.04
  Binding Effect     49  
     5.05
  Financial Statements; No Material Adverse Effect; No Internal Control Event  
  49  
     5.06
  Litigation     49  
     5.07
  No Default     50  
     5.08
  Ownership of Property; Liens     50  
     5.09
  Environmental Compliance     50  
     5.10
  Insurance     50  
     5.11
  Taxes     50  
     5.12
  ERISA Compliance     50  
     5.13
  Subsidiaries; Equity Interests     51  
     5.14
  Margin Regulations; Investment Company Act     51  

i



--------------------------------------------------------------------------------



 



              Section       Page            
     5.15
  Disclosure     51  
     5.16
  Compliance with Laws     52  
     5.17
  Intellectual Property; Licenses, Etc     52  
     5.18
  Labor Disputes and Acts of God     52  
     5.19
  Solvency     52   ARTICLE VI. AFFIRMATIVE COVENANTS     52  
     6.01
  Financial Statements     53  
     6.02
  Certificates; Other Information     54  
     6.03
  Notices     56  
     6.04
  Payment of Obligations     57  
     6.05
  Preservation of Existence, Etc     57  
     6.06
  Maintenance of Properties     57  
     6.07
  Maintenance of Insurance     57  
     6.08
  Compliance with Laws     57  
     6.09
  Books and Records     57  
     6.10
  Inspection Rights     58  
     6.11
  Use of Proceeds     58  
     6.12
  Additional Guarantors     58  
     6.13
  Environmental Matters; Environmental Reviews     58  
     6.14
  Compliance with Agreements     59  
     6.15
  Unrestricted Subsidiaries     59  
     6.16
  Forecasts     59   ARTICLE VII. NEGATIVE COVENANTS     59  
     7.01
  Limitation on Restricted Payments     59  
     7.02
  Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries  
  62  
     7.03
  Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock    
64  
     7.04
  Limitation on Asset Sales     67  
     7.05
  Limitation on Transactions With Affiliates     68  
     7.06
  Limitation on Liens     69  
     7.07
  Permitted Business Activities     69  
     7.08
  Sale and Leaseback Transactions     69  
     7.09
  Merger, Consolidation and Sale of Assets     70  
     7.10
  Designation of Restricted and Unrestricted Subsidiaries     72  
     7.11
  Financial Covenant     72  
     7.12
  Use of Proceeds     73   ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     73  
     8.01
  Events of Default     73  
     8.02
  Remedies Upon Event of Default     75  
     8.03
  Application of Funds     75   ARTICLE IX. ADMINISTRATIVE AGENT     76  
     9.01
  Appointment and Authority     76  
     9.02
  Rights as a Lender     76  
     9.03
  Exculpatory Provisions     76  
     9.04
  Reliance by Administrative Agent     77  
     9.05
  Delegation of Duties     77  

ii



--------------------------------------------------------------------------------



 



              Section       Page            
     9.06
  Resignation of Administrative Agent     77  
     9.07
  Non-Reliance on Administrative Agent and Other Lenders     78  
     9.08
  No Other Duties, Etc     78  
     9.09
  Administrative Agent May File Proofs of Claim     78  
     9.10
  Guaranty Matters     79   ARTICLE X. MISCELLANEOUS     79  
     10.01
  Amendments, Etc     79  
     10.02
  Notices; Effectiveness; Electronic Communication     80  
     10.03
  No Waiver; Cumulative Remedies     82  
     10.04
  Expenses; Indemnity; Damage Waiver     82  
     10.05
  Payments Set Aside     84  
     10.06
  Successors and Assigns.     85  
     10.07
  Treatment of Certain Information; Confidentiality     88  
     10.08
  Right of Setoff     89  
     10.09
  Interest Rate Limitation     90  
     10.10
  Counterparts; Integration; Effectiveness     90  
     10.11
  Survival of Representations and Warranties     90  
     10.12
  Severability     90  
     10.13
  Replacement of Lenders     91  
     10.14
  Governing Law; Jurisdiction; Etc     91  
     10.15
  Waiver of Jury Trial     92  
     10.16
  No Advisory or Fiduciary Responsibility     93  
     10.17
  USA Patriot Act Notice     93  
     10.18
  ENTIRE AGREEMENT     93  

iii



--------------------------------------------------------------------------------



 



              SCHEDULES        
 
           
     2.01
  Commitments and Applicable Percentages        
     5.05
  Additional Material Indebtedness and Other Liabilities        
     5.09
  Environmental Matters        
     5.13
  Subsidiaries; Other Equity Investments        
     10.02
  Administrative Agent’s Office; Certain Addresses for Notices        
     10.06
  Processing and Recordation Fees        
 
            EXHIBITS        
 
           
     A
  [Reserved]        
     B
  Note        
     C
  [Reserved]        
     D
  Compliance Certificate        
     E
  Assignment and Assumption        
     F
  Guaranty        
     G
  Opinion Matters        
     H
  Solvency Certificate        

iv



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     This LOAN AGREEMENT (“Agreement”) is entered into as of September 29, 2006,
among COPANO ENERGY, L.L.C., a Delaware limited liability company (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANC OF AMERICA BRIDGE LLC, as
Administrative Agent.
     The Borrower has requested that the Lenders lend to the Borrower
$100,000,000 hereunder, and the Lenders are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Debt” means, with respect to any specified Person:
     (a) Indebtedness of any other Person existing at the time such other Person
was merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person, but excluding Indebtedness which is extinguished, retired or
repaid in connection with such Person merging with or becoming a Subsidiary or
such specified Person; and
     (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
     “Acquisition Bridge” has the meaning specified in Section 2.02(b)(iii).
     “Act” has the meaning specified in Section 10.17.
     “Administrative and Operating Services Agreement” means the Administrative
and Operating Services Agreement, dated as of November 1, 2004, by and among
Copano/Operations, Inc., a Texas corporation, the Borrower and the additional
entities named therein.
     “Administrative Agent” means Banc of America Bridge in its capacity as
administrative agent under this Agreement, or any successor administrative
agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Affiliate Transaction” has the meaning specified in Section 7.05.
     “Agent Parties” has the meaning specified in Section 10.02(c).
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” has the meaning specified in the introductory paragraph hereto.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by (a) on or prior to the Closing Date, such Lender’s Commitment at
such time and (b) thereafter, the principal amount of such Lender’s Loans at
such time. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means a per annum rate equal, for each day on which any
Loan is outstanding, to (a) during the period from the Closing Date to but not
including December 15, 2006, 300 basis points, (b) during the period from
December 15, 2006 to but not including March 15, 2007, 350 basis points,
(c) during the period from March 15, 2007 to but not including June 15, 2007,
400 basis points, and (d) during the period from and after June 15, 2007, 450
basis points; provided that the amounts set forth in clauses (a), (b), (c) and
(d) will increase by an additional 50 basis points over the rates set forth in
clauses (a), (b), (c) and (d), respectively, at any time that the Consolidated
Total Leverage Ratio for the prior four quarters is greater than 4.25 to 1.0.
For purposes of the foregoing, (i) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 6.01 and (ii) each change in the Applicable Rate resulting from a change
in the Consolidated Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Consolidated Total Leverage Ratio shall be deemed to be greater than
4.25 to 1.0 at the option of the Administrative Agent or at the request of the
Required Lenders if the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Section 6.01, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Asset Sale” means:
     (a) the sale, lease, conveyance or other disposition of any properties or
assets (including by way of a sale and leaseback transaction); provided,
however, that the disposition of all or substantially all of the properties or
assets of the Borrower and its Restricted Subsidiaries taken as a whole will be
governed by the provisions of Section 2.02(c) and/or the provisions of
Section 7.09 and not by the provisions of Section 7.04; and
     (b) the issuance of Equity Interests in any of the Borrower’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Restricted
Subsidiaries.
     Notwithstanding the preceding, the following items will not be deemed to be
Asset Sales:
     (1) any single transaction or series of related transactions that involves
properties or assets having a fair market value of less than $10.0 million;
     (2) a transfer of assets between or among any of the Borrower and its
Restricted Subsidiaries;
     (3) an issuance or sale of Equity Interests by a Restricted Subsidiary to
the Borrower or to another Restricted Subsidiary;
     (4) the sale, lease or other disposition of equipment, inventory, accounts
receivable or other properties or assets in the ordinary course of business;
     (5) the sale or other disposition of cash or Cash Equivalents, Hedging
Contracts or other financial instruments in the ordinary course of business;
     (6) a Restricted Payment that is permitted by Section 7.01 or a Permitted
Investment;
     (7) any trade or exchange by the Borrower or any Restricted Subsidiary of
properties or assets for properties or assets owned or held by another Person,
provided that the fair market value of the properties or assets traded or
exchanged by the Borrower or such Restricted Subsidiary (together with any cash)
is reasonably equivalent to the fair market value of the properties or assets
(together with any cash) to be received by the Borrower or such Restricted
Subsidiary, and provided further, that any net cash received must be applied in
accordance with the provisions of Section 7.04;
     (8) the creation or perfection of a Lien that is not prohibited by Section
7.06;
     (9) dispositions in connection with Permitted Liens;

3



--------------------------------------------------------------------------------



 



     (10) surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and
     (11) the grant in the ordinary course of business of any non-exclusive
license of patents, trademarks, registrations therefor and other similar
intellectual property.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Attributable Debt” in respect of a sale and leaseback transaction means,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP. As used in the
preceding sentence, the “net rental payments” under any lease for any such
period shall mean the sum of rental and other payments required to be paid with
respect to such period by the lessee thereunder, excluding any amounts required
to be paid by such lessee on account of maintenance and repairs, insurance,
taxes, assessments, water rates or similar charges. In the case of any lease
that is terminable by the lessee upon payment of penalty, such net rental
payment shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2005, and the related consolidated statements of income or operations, members’
capital and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Available Cash” has the meaning assigned to such term in the Borrower LLC
Agreement, as in effect on the date of this Agreement.
     “Banc of America Bridge” means Banc of America Bridge LLC and its
successors.
     “Bank of America” means Bank of America, N.A. and its successors.

4



--------------------------------------------------------------------------------



 



     “BBA LIBOR” has the meaning specified in Section 1.01 under the definition
of “Eurodollar Rate”.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.
     “Board of Directors” means:
     (a) with respect to the Borrower, the Board of Directors of the Borrower or
any authorized committee thereof; and
     (b) with respect to any other Person, the board or committee of such Person
serving a similar function.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Borrower dated as of November 15, 2004, as
amended by Amendment No. 1 to Second Amended and Restated Limited Liability
Company Agreement of the Borrower dated as of August 1, 2005 and Amendment No. 2
to Second Amended and Restated Limited Liability Company Agreement of Borrower
dated as of August 24, 2005.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans made by each
of the Lenders pursuant to Section 2.01(a).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
     “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
     “Capital Stock” means:
     (a) in the case of a corporation, corporate stock;

5



--------------------------------------------------------------------------------



 



     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (c) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.
     “Cash Equivalents” means:
     (a) Dollars;
     (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;
     (c) certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any lender party to the Credit Agreement or with any domestic commercial
bank having capital and surplus in excess of $500.0 million and a Thomson Bank
Watch Rating of “B” or better;
     (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
     (e) commercial paper having the highest rating obtainable from Moody’s or
S&P and in each case maturing within six months after the date of acquisition;
and
     (f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the occurrence of any of the following:
     (a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including Capital Stock of the Restricted Subsidiaries) of the Borrower and its
Restricted Subsidiaries taken as a whole,

6



--------------------------------------------------------------------------------



 



to any “person” (as that term is used in Section 13(d)(3) of the Exchange Act),
which occurrence is followed by a Rating Decline within 90 days of the
consummation of such transaction;
     (b) the adoption of a plan relating to the liquidation or dissolution of
the Borrower;
     (c) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower,
measured by voting power rather than number of             shares, units or the
like, which occurrence is followed by a Rating Decline within 90 days thereof;
or
     (d) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors, which occurrence is
followed by a Rating Decline within 90 days thereof.
     Notwithstanding the preceding, a conversion of the Borrower or any of its
Restricted Subsidiaries from a limited liability company, corporation, limited
partnership or other form of entity to a limited liability company, corporation,
limited partnership or other form of entity or an exchange of all of the
outstanding Equity Interests in one form of entity for Equity Interests for
another form of entity shall not constitute a Change of Control, so long as
following such conversion or exchange the “persons” (as that term is used in
Section 13(d)(3) of the Exchange Act) who Beneficially Owned the Capital Stock
of the Borrower immediately prior to such transactions continue to Beneficially
Own in the aggregate more than 50% of the Voting Stock of such entity, or
continue to Beneficially Own sufficient Equity Interests in such entity to elect
a majority of its directors, managers, trustees or other persons serving in a
similar capacity for such entity, and, in either case no “person” Beneficially
Owns more than 50% of the Voting Stock of such entity.
     “Change of Control Notice” has the meaning specified in Section 2.02(c).
     “Change of Control Offer” has the meaning specified in Section 2.02(c).
     “Change of Control Payment” has the meaning specified in Section 2.02(c).
     “Change of Control Payment Date” has the meaning specified in
Section 2.02(c).
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 and the Loans are
made pursuant to Section 2.01.
     “Closing Date Material Adverse Effect” has the meaning specified in Section
4.01(e).
     “Code” means the Internal Revenue Code of 1986.

7



--------------------------------------------------------------------------------



 



     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in the aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Commitment Letter” means the letter agreement, dated August 29, 2006,
among the Borrower, the Administrative Agent, and the Arranger.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Cash Flow” means, with respect to any specified Person for
any period, the Indenture Consolidated Net Income of such Person for such period
plus:
     (a) an amount equal to any net loss realized by such Person or any of its
Restricted Subsidiaries in connection with an Asset Sale, to the extent such
losses were deducted in computing such Indenture Consolidated Net Income; plus
     (b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Indenture Consolidated Net Income; plus
     (c) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including, without limitation, amortization of debt issuance costs
and original issue discount, non-cash interest payments, the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Debt, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings), and net of the
effect of all payments made or received pursuant to interest rate Hedging
Contracts, to the extent that any such expense was deducted in computing such
Indenture Consolidated Net Income; plus
     (d) depreciation and amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period), impairment and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation and amortization, impairment and
other non-cash expenses were deducted in computing such Indenture Consolidated
Net Income; plus
     (e) unrealized non-cash losses resulting from foreign currency balance
sheet adjustments required by GAAP to the extent such losses were deducted in
computing such Indenture Consolidated Net Income; plus
     (f) all extraordinary, unusual or non-recurring items of gain or loss, or
revenue or expense; minus

8



--------------------------------------------------------------------------------



 



     (g) non-cash items increasing such Indenture Consolidated Net Income for
such period, other than items that were accrued in the ordinary course of
business;
in each case, on a consolidated basis and determined in accordance with GAAP.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation and amortization expense and (iv) other expenses of the
Borrower and its Restricted Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of the Borrower
and its Restricted Subsidiaries for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period; provided that for the
purposes of Section 7.11, if the Borrower or any Restricted Subsidiary shall
acquire or dispose of any material property or a Subsidiary shall be
redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary, in
any case, during the period of four fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available and up to and including the date of the
consummation of such acquisition, disposition or redesignation, then
Consolidated EBITDA shall be calculated, in a manner satisfactory to the
Administrative Agent in its reasonable discretion, after giving pro forma effect
to such acquisition (including the revenues of the properties acquired), merger,
disposition or redesignation, as if such acquisition, merger, disposition or
redesignation had occurred on the first day of such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Restricted Subsidiaries on a consolidated basis, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Restricted Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Restricted Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Restricted Subsidiaries

9



--------------------------------------------------------------------------------



 



in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, excluding (i) distributions
and payments to the Borrower’s preferred unitholders and warrantholders prior to
November 15, 2004 and (ii) one-time charges in respect of loan origination or
similar fees and non-cash amortized amounts with respect thereto, and (b) the
portion of rent expense of the Borrower and its Restricted Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries’ gross revenues for such period, including any cash
dividends or distributions actually received from any other Person during such
period, minus the Borrower’s and its Restricted Subsidiaries’ expenses and other
proper charges against income (including taxes on income to the extent imposed),
determined on a consolidated basis in accordance with GAAP consistently applied
after eliminating earnings or losses attributable to outstanding minority
interests and excluding the net earnings of any Person other than a Restricted
Subsidiary in which the Borrower or any of its Subsidiaries has an ownership
interest. Consolidated Net Income shall not include (i) any gain or loss from
the Disposition of assets, (ii) any extraordinary gains or losses or (iii) any
non-cash gains or losses resulting from mark to market activity as a result of
the implementation of Statement of Financial Accounting Standards 133,
“Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”).
     “Consolidated Net Tangible Assets” means, with respect to any Person at any
date of determination, the aggregate amount of total assets included in such
Person’s most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (a) all current liabilities reflected in
such balance sheet, and (b) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the four fiscal quarters of the Borrower most
recently ended on or prior to such date.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the Borrower who:
     (a) was a member of such Board of Directors on the date of this Agreement;
or
     (b) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

10



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Agreement” means that certain Credit Agreement, dated as of
August 1, 2005, among the Borrower, Bank of America, N.A., as Administrative
Agent and L/C Issuer, and the other lenders party thereto, including any related
notes, guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as amended, restated, modified, renewed,
refunded, replaced or refinanced from time to time.
     “Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), commercial paper facilities or secured
capital markets financings, in each case with banks or other institutional
lenders or institutional investors providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), letters of credit or secured capital markets
financings, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including refinancing with any capital markets
transaction) in whole or in part from time to time.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to the interest rate (including
the Applicable Rate) otherwise applicable to the Loans plus 2.00% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of

11



--------------------------------------------------------------------------------



 



the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the Maturity Date. Notwithstanding the preceding sentence,
any Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Borrower to
repurchase or redeem such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 7.01.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Engagement Letter” means the letter agreement, dated August 29, 2006,
between the Borrower and the Arranger.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any
Restricted Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and

12



--------------------------------------------------------------------------------



 



Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means for any Interest Period with respect to a Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Event of Default” has the meaning specified in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it, by the United States or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or resident or in which its principal office is located
or in which it is doing or has done business or, in the case of any Lender, in
which its applicable Lending Office is located or in which it is doing or has
done business, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction (or any political subdivision
thereof) in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any

13



--------------------------------------------------------------------------------



 



withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
     “Existing Indebtedness” means the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries (other than
Indebtedness under the Credit Agreement which is considered incurred under the
first paragraph of Section 7.03 and other than intercompany indebtedness) in
existence on the date of this Agreement, until such amounts are repaid.
     “Existing Senior Notes” means the 8.125% senior unsecured notes issued by
the Borrower and Copano Energy Finance Corporation in February 2006.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated August 29, 2006, among the
Borrower, the Administrative Agent, the Arranger, and Banc of America.
     “FERC Subsidiary” means a Restricted Subsidiary of the Borrower that is
subject to the regulatory jurisdiction of the Federal Energy Regulatory
Commission (or any successor thereof).
     “Fixed Charge Coverage Ratio” means with respect to any specified Person
for any four-quarter reference period, the ratio of the Consolidated Cash Flow
of such Person for such period to the Fixed Charges of such Person for such
period. In the event that the specified Person or any of its Restricted
Subsidiaries incurs, assumes, guarantees, repays, repurchases or redeems any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
applicable four-quarter reference period and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
repayment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of preferred stock, and the use of the proceeds
therefrom as if the same had occurred at the beginning of such period.
     In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

14



--------------------------------------------------------------------------------



 



     (a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations or otherwise
(including acquisitions of assets used in a Permitted Business), and including
in each case any related financing transactions (including repayment of
Indebtedness) during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date, will be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period, including any Consolidated Cash Flow and any pro forma expense
and cost reductions that have occurred or are reasonably expected to occur, in
the reasonable judgment of the chief financial or accounting officer of the
Borrower (regardless of whether those cost savings or operating improvements
could then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the SEC related thereto);
     (b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded;
     (c) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date; and
     (d) interest income reasonably anticipated by such Person to be received
during the applicable four-quarter period from cash or Cash Equivalents held by
such Person or any Restricted Subsidiary of such Person, which cash or Cash
Equivalents exist on the Calculation Date or will exist as a result of the
transaction giving rise to the need to calculate the Fixed Charge Coverage
Ratio, will be included.
     “Fixed Charges” means, with respect to any specified Person for any period,
the sum, without duplication, of:
     (a) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings), and net of the effect of all
payments made or received pursuant to interest rate Hedging Contracts; plus
     (b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
     (c) any interest expense on Indebtedness of another Person that is
guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such

15



--------------------------------------------------------------------------------



 



Person or one of its Restricted Subsidiaries, whether or not such guarantee or
Lien is called upon; plus
     (d) all dividends on any series of preferred securities of such Person or
any of its Restricted Subsidiaries, whether paid or accrued and whether or not
in cash, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Stock) or to the Borrower or
a Restricted Subsidiary of the Borrower,
in each case, on a consolidated basis and in accordance with GAAP.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(h).
     The term “guarantee” means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness. When used as a verb,
“guarantee” has a correlative meaning.
     “Guarantors” means, collectively, each Restricted Subsidiary of the
Borrower.
     “Guaranty” means the Continuing Guaranty made by the Guarantors in favor of
the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.

16



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Contracts” means, with respect to any specified Person:
     (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements entered into with one of more financial
institutions and designed to protect the Person or any of its Restricted
Subsidiaries entering into the agreement against fluctuations in interest rates
with respect to Indebtedness incurred;
     (b) foreign exchange contracts and currency protection agreements entered
into with one of more financial institutions and designed to protect the Person
or any of its Restricted Subsidiaries entering into the agreement against
fluctuations in currency exchanges rates with respect to Indebtedness incurred
and not for purposes of speculation;
     (c) any commodity futures contract, commodity option or other similar
agreement or arrangement designed to protect against fluctuations in the price
of Hydrocarbons used, produced, processed or sold by that Person or any of its
Restricted Subsidiaries at the time; and
     (d) other agreements or arrangements designed to protect such Person or any
of its Restricted Subsidiaries against fluctuations in interest rates, commodity
prices or currency exchange rates,
and in each case are entered into only in the normal course of business and not
for speculative purposes.
     “Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).
     “Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.
     “Incremental Funds” has the meaning specified in Section 7.01.
     “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:

17



--------------------------------------------------------------------------------



 



     (a) in respect of borrowed money;
     (b) evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
     (c) in respect of bankers’ acceptances;
     (d) representing Capital Lease Obligations;
     (e) representing the balance deferred and unpaid of the purchase price of
any property, except any such balance that constitutes an accrued expense or
trade payable; or
     (f) representing any obligations under Hedging Contracts,
if and to the extent any of the preceding items (other than letters of credit
and obligations under Hedging Contracts) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person. For
the avoidance of doubt, the term “Indebtedness” excludes any obligation arising
from any agreement providing for indemnities, purchase price adjustments,
holdbacks, contingency payment obligations based on the performance of the
acquired or disposed assets or similar obligations (other than guarantees of
Indebtedness) incurred by the Borrower or any of its Restricted Subsidiaries in
connection with the acquisition or disposition of assets.
     The amount of any Indebtedness outstanding as of any date will be:
     (1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
     (2) in the case of obligations under any Hedging Contracts, the termination
value of the agreement or arrangement giving rise to such obligations that would
be payable by such Person at such date; and
     (3) the principal amount of the Indebtedness, together with any interest on
the Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Indenture Consolidated Net Income” means, with respect to any specified
Person for any period, the aggregate of the Indenture Net Income of such Person
and its Restricted Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP, provided that:

18



--------------------------------------------------------------------------------



 



     (a) the Indenture Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included, but only to the extent of the amount of dividends
or distributions paid in cash to the specified Person or a Restricted Subsidiary
of the Person;
     (b) the Indenture Net Income of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Indenture Net Income is not
at the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, partners or members;
     (c) the cumulative effect of a change in accounting principles will be
excluded;
     (d) unrealized losses and gains under derivative instruments included in
the determination of Indenture Consolidated Net Income, including, without
limitation those resulting from the application of Statement of Financial
Accounting Standards No. 133 will be excluded; and
     (e) any nonrecurring charges relating to any premium or penalty paid, write
off of deferred finance costs or other charges in connection with redeeming or
retiring any Indebtedness prior to its Stated Maturity will be excluded.
     “Indenture Net Income” means, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:
     (a) any gain (but not loss), together with any related provision for taxes
on such gain (but not loss), realized in connection with: (a) any Asset Sale; or
(b) the disposition of any securities by such Person or the extinguishment of
any Indebtedness of such Person; and
     (b) any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).
     “Information” has the meaning specified in Section 10.07.
     “Initial Financial Statements” means:
     (a) the Audited Financial Statements;
     (b) the audited consolidated financial statements of the Borrower as of
December 31, 2003 and December 31, 2004; and
     (c) the unaudited consolidated financial statements of the Borrower as of
March 31, 2006 and June 30, 2006.

19



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means the last day of each Interest Period and the
applicable Maturity Date.
     “Interest Period” means each successive three-month period commencing on
the Closing Date; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the applicable Maturity Date.
     “Internal Control Event” means (a) a determination of a material weakness
in, or (b) any fraud that involves management or other employees who have a
significant role in, the Borrower’s internal controls over financial reporting,
in each case as described in the Securities Laws.
     “Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or other obligations), advances or capital
contributions (excluding (1) commission, travel and similar advances to officers
and employees made in the ordinary course of business and (2) advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender), purchases or other acquisitions
for consideration of Indebtedness, Equity Interests or other securities,
together with all items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP. If the Borrower or any
Restricted Subsidiary of the Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of the Borrower such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of the Borrower, the Borrower will be deemed to
have made an Investment on the date of any such sale or disposition in an amount
equal to the fair market value of the Equity Interests of such Restricted
Subsidiary not sold or disposed of in an amount determined as provided in the
final paragraph of Section 7.01. The acquisition by the Borrower or any
Subsidiary of the Borrower of a Person that holds an Investment in a third
Person will be deemed to be an Investment made by the Borrower or such
Subsidiary in such third Person in an amount equal to the fair market value of
the Investment held by the acquired Person in such third Person on the date of
any such acquisition in an amount determined as provided in the final paragraph
of Section 7.01.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.

20



--------------------------------------------------------------------------------



 



     “Joint Venture” means any Person that is not a direct or indirect
Subsidiary of the Borrower in which the Borrower or any of its Restricted
Subsidiaries makes any Investment.
     “Kinder Morgan Gas Processing Agreement” means that certain Amended and
Restated Gas Processing Contract dated as of February 1, 2006, between Copano
Processing, L.P. and Kinder Morgan Texas Pipeline, L.P., and that certain
related Letter Agreement between Copano Processing, L.P. and Kinder Morgan Texas
Pipeline, L.P., regarding prepayment of carbon dioxide handling fees, together
with all amendments and modifications thereto permitted to be made by this
Agreement.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable Law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction other
than a precautionary financing statement respecting a lease not intended as a
security agreement.
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement, each Note, the Fee Letter, the
Engagement Letter, the Guaranty and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
(exclusive of term sheets and commitment letters).
     “Loan Facility” means, at any time, (a) prior to the Borrowing, the
Aggregate Commitments, and (b) after the Borrowing, the aggregate amount of
Loans of all Lenders at such time.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower or
the Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations

21



--------------------------------------------------------------------------------



 



under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
     “Material Contracts” means (a) the Kinder Morgan Gas Processing Agreement,
(b) the New Dominion Gas Purchase Agreement, and (c) any other contract or
arrangement to which the Borrower or any of its Restricted Subsidiaries is a
party (other than the Loan Documents) that constitutes ten percent (10%) or more
of the aggregate revenue of the Loan Parties on a consolidated basis.
     “Maturity Date” means November 1, 2010.
     “Maximum Rate” has the meaning specified in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means the remainder of (a) the gross proceeds received
by any Loan Party from the issuance or incurrence of any Indebtedness or the
issuance of any Equity Interests, as applicable, less (b) underwriter discounts
and commissions, investment banking fees, legal, accounting and other
professional fees and expenses, and other usual and customary transaction costs,
in each case only to the extent paid or payable by a Loan Party in cash and
related to such issuance or incurrence of Indebtedness or issuance of Equity
Interests, as applicable.
     “Net Proceeds” means the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of:
     (a) the direct costs relating to such Asset Sale, including, without
limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale,
     (b) taxes paid or payable as a result of the Asset Sale, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements,
     (c) amounts required to be applied to the repayment of Indebtedness secured
by a Lien on the properties or assets that were the subject of such Asset Sale,
and
     (d) any amounts to be set aside in any reserve established in accordance
with GAAP or any amount placed in escrow, in either case for adjustment in
respect of the sale price of such properties or assets or for liabilities
associated with such Asset Sale and retained by the Borrower or any of its
Restricted Subsidiaries until such time as such

22



--------------------------------------------------------------------------------



 



reserve is reversed or such escrow arrangement is terminated, in which case Net
Proceeds shall include only the amount of the reserve so reversed or the amount
returned to the Borrower or its Restricted Subsidiaries from such escrow
arrangement, as the case may be.
     “New Dominion Gas Purchase Agreement” means that certain Amended and
Restated Gas Purchase and Processing Agreement dated May 1, 2005 between
ScissorTail, Buyer/Processor, and New Dominion, L.L.C., Supplier.
     “Non-Recourse Debt” means Indebtedness:
     (a) as to which neither the Borrower nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (iii) is the lender;
     (b) no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness (other than the Notes) of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and
     (c) as to which the lenders have been notified in writing that they will
not have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries except as contemplated by clause (i) of the definition
of Permitted Liens.
     For purposes of determining compliance with Section 7.03, in the event that
any Non-Recourse Debt of any of the Borrower’s Unrestricted Subsidiaries ceases
to be Non-Recourse Debt of such Unrestricted Subsidiary, such event will be
deemed to constitute an incurrence of Indebtedness by a Restricted Subsidiary of
the Borrower.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, in substantially the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
     “Officers’ Certificate” means a certificate signed on behalf of the
Borrower by two of its Responsible Officers, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, that meets the requirements of
Section 11.05 of the indenture governing the Existing Senior Notes.

23



--------------------------------------------------------------------------------



 



     “Operating Surplus” has the meaning assigned to such term in the Borrower
LLC Agreement, as in effect on the date of this Agreement.
     “Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Administrative Agent. The counsel may be an employee of or
counsel to the Borrower, any Subsidiary of the Borrower or the Administrative
Agent.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Business” means either (a) gathering, transporting, treating,
processing, marketing, distributing, storing or otherwise handling Hydrocarbons,
or activities or services reasonably related or ancillary thereto including
entering into Hedging Contracts to support these businesses, or (b) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.
     “Permitted Business Investments” means Investments by the Borrower or any
of its Restricted Subsidiaries in any Unrestricted Subsidiary of the Borrower or
in any Joint Venture, provided that:

24



--------------------------------------------------------------------------------



 



     (a) either (i) at the time of such Investment and immediately thereafter,
the Borrower could incur $1.00 of additional Indebtedness under the Fixed Charge
Coverage Ratio test set forth in the first paragraph of Section 7.03 or
(ii) such Investment does not exceed the aggregate amount of Incremental Funds
not previously expended at the time of making such Investment;
     (b) if such Unrestricted Subsidiary or Joint Venture has outstanding
Indebtedness at the time of such Investment, either (i) all such Indebtedness is
Non-Recourse Debt or (ii) any such Indebtedness of such Unrestricted Subsidiary
or Joint Venture that is recourse to the Borrower or any of its Restricted
Subsidiaries (which shall include, without limitation, all Indebtedness of such
Unrestricted Subsidiary or Joint Venture for which the Borrower or any of its
Restricted Subsidiaries may be directly or indirectly, contingently or
otherwise, obligated to pay, whether pursuant to the terms of such Indebtedness,
by law or pursuant to any guarantee, including, without limitation, any
“claw-back,” “make-well” or “keep-well” arrangement) could, at the time such
Investment is made, be incurred at that time by the Borrower and its Restricted
Subsidiaries under the Fixed Charge Coverage Ratio test set forth in the first
paragraph of Section 7.03; and
     (c) such Unrestricted Subsidiary’s or Joint Venture’s activities are not
outside the scope of the Permitted Business.
     “Permitted Debt” has the meaning specified in Section 7.03.
     “Permitted Investments” means:
     (a) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;
     (b) any Investment in Cash Equivalents;
     (c) any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:
     (i) such Person becomes a Restricted Subsidiary of the Borrower; or
     (ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its properties or assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower;
     (d) any Investment made as a result of the receipt of non-cash
consideration from:
     (i) an Asset Sale that was made pursuant to and in compliance with Section
7.04;
     (ii) pursuant to clause (7) of the items deemed not to be Asset Sales under
the definition of “Asset Sale;”

25



--------------------------------------------------------------------------------



 



     (e) any Investment in any Person solely in exchange for the issuance of
Equity Interests (other than Disqualified Stock) of the Borrower;
     (f) any Investments received in compromise of obligations of trade
creditors or customers that were incurred in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment in default;
     (g) Hedging Contracts;
     (h) Permitted Business Investments; and
     (i) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (i) that are at the time outstanding, not to exceed
the greater of $25.0 million or 4.0% of the Borrower’s Consolidated Net Tangible
Assets.
     “Permitted Liens” means:
     (a) Liens securing any Indebtedness under any of the Credit Facilities;
     (b) Liens in favor of the Borrower or the Guarantors;
     (c) Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Borrower or any Restricted
Subsidiary of the Borrower, provided that such Liens were in existence prior to
the contemplation of such merger or consolidation and do not extend to any
assets other than those of the Person merged into or consolidated with the
Borrower or the Restricted Subsidiary;
     (d) Liens on property existing at the time of acquisition of the property
by the Borrower or any Restricted Subsidiary of the Borrower, provided that such
Liens were in existence prior to the contemplation of such acquisition;
     (e) any interest or title of a lessor to the property subject to a Capital
Lease Obligation;
     (f) Liens on any property or asset acquired, constructed or improved by the
Borrower or any of its Restricted Subsidiaries (a “Purchase Money Lien”), which
(a) are in favor of the seller of such property or assets, in favor of the
Person developing, constructing, repairing or improving such asset or property,
or in favor of the Person that provided the funding for the acquisition,
development, construction, repair or improvement cost, as the case may be, of
such asset or property, (b) are created within 360 days after the acquisition,
development, construction, repair or improvement, (c) secure the purchase price
or development, construction, repair or improvement cost, as the case may be, of
such asset or property in an amount up to 100% of the fair market value (as
determined by the Board of Directors of the Borrower if such fair market value

26



--------------------------------------------------------------------------------



 



is $15.0 million or more) of such acquisition, construction or improvement of
such asset or property, and (d) are limited to the asset or property so
acquired, constructed or improved (including the proceeds thereof, accessions
thereto and upgrades thereof);
     (g) Liens existing on the date of this Agreement other than Liens securing
the Credit Facilities;
     (h) Liens to secure the performance of tenders, bids, statutory
obligations, surety or appeal bonds, government contracts, performance bonds or
other obligations of a like nature incurred in the ordinary course of business;
     (i) Liens on and pledges of the Equity Interests of any Unrestricted
Subsidiary or any Joint Venture owned by the Borrower or any Restricted
Subsidiary of the Borrower to the extent securing Non-Recourse Debt or other
Indebtedness of such Unrestricted Subsidiary or Joint Venture;
     (j) Liens on pipelines or pipeline facilities that arise by operation of
law;
     (k) Liens arising under operating agreements, joint venture agreements,
partnership agreements, oil and gas leases, farmout agreements, division orders,
contracts for sale, transportation or exchange of crude oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements and other agreements arising in the ordinary course of business of
the Borrower and its Restricted Subsidiaries that are customary in the Permitted
Business;
     (l) Liens upon specific items of inventory, receivables or other goods or
proceeds of the Borrower or any of its Restricted Subsidiaries securing such
Person’s obligations in respect of bankers’ acceptances or receivables
securitizations issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory, receivables or other goods
or proceeds and permitted by Section 7.03;
     (m) Liens securing Obligations of the Borrower or any Guarantor under the
Notes or the Guaranty, as the case may be;
     (n) Liens securing any Indebtedness equally and ratably with all
Obligations due under the Loans or the Guaranty pursuant to a contractual
covenant that limits Liens in a manner substantially similar to Section 7.06;
     (o) Liens to secure performance of Hedging Contracts of the Borrower or any
of its Restricted Subsidiaries;
     (p) Liens incurred in the ordinary course of business of the Borrower or
any Restricted Subsidiary of the Borrower, provided that, after giving effect to
any such incurrence, the aggregate principal amount of all Indebtedness then
outstanding and secured by any Liens incurred pursuant to this clause (p) does
not exceed the greater of $15.0 million or 2.5% of the Borrower’s Consolidated
Net Tangible Assets; and

27



--------------------------------------------------------------------------------



 



     (q) any Lien renewing, extending, refinancing or refunding a Lien permitted
by clauses (a) through (o) above, provided that (i) the principal amount of the
Indebtedness secured by such Lien is not increased and (ii) no assets encumbered
by any such Lien other than the assets permitted to be encumbered immediately
prior to such renewal, extension, refinance or refund are encumbered thereby.
     “Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Borrower or any of its Restricted Subsidiaries
(other than intercompany Indebtedness); provided that:
     (a) the principal amount of such Permitted Refinancing Indebtedness does
not exceed the principal amount of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith);
     (b) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
     (c) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans or the
Guaranty, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loans or the Guaranty on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and
     (d) such Indebtedness is not incurred by a Restricted Subsidiary of the
Borrower if the Borrower is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded.
     Notwithstanding the preceding, any Indebtedness incurred under Credit
Facilities pursuant to Section 7.03 shall be subject only to the refinancing
provision in the definition of Credit Facilities and not pursuant to the
requirements set forth in the definition of Permitted Refinancing Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pre-Commitment Information” has the meaning specified for such term in the
Commitment Letter.

28



--------------------------------------------------------------------------------



 



     “Public Lender” has the meaning specified in Section 6.02.
     “Rating Category” means:
     (a) with respect to S&P, any of the following categories: AAA, AA, A, BBB,
BB, B, CCC, CC, C and D (or equivalent successor categories); and
     (b) with respect to Moody’s, any of the following categories: Aaa, Aa, A,
Baa, Ba, B, Caa, Ca, C and D (or equivalent successor categories).
     “Rating Decline” means a decrease in the rating of the Existing Senior
Notes by either Moody’s or S&P by one or more gradations (including gradations
within Rating Categories as well as between Rating Categories). In determining
whether the rating of the Existing Senior Notes has decreased by one or more
gradations, gradations within Rating Categories, namely + or – for S&P, and 1,
2, and 3 for Moody’s, will be taken into account; for example, in the case of
S&P, a rating decline either from BB+ to BB or BB- to B+ will constitute a
decrease of one gradation.
     “Refinancing” means permanently repaying a portion of the Indebtedness
outstanding under the Credit Agreement with all of the net proceeds of the
Loans.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Reporting Default” means the failure by the Borrower to comply with the
provisions of Section 6.01 for 90 days after notice to the Borrower by the
Administrative Agent or the Required Lenders of such failure.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the Outstanding Amounts.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, manager, treasurer or assistant treasurer of
a Loan Party (or any general partner, managing member or Person in a similar
capacity with respect thereto). Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

29



--------------------------------------------------------------------------------



 



     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Payment” has the meaning specified in Section 7.01.
     “Restricted Subsidiary” means each Subsidiary of the Borrower that is not
an Unrestricted Subsidiary.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” means an arrangement relating to property
owned by the Borrower or a Restricted Subsidiary on the Closing Date or
thereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or a Restricted Subsidiary leases it from such Person.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “ScissorTail” means ScissorTail Energy, LLC, a Delaware limited liability
company.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Laws” means the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
     “Senior Debt” means
     (a) all Indebtedness of the Borrower or any of its Restricted Subsidiaries
outstanding under the Credit Facilities and all obligations under Hedging
Contracts with respect thereto;
     (b) any other Indebtedness of the Borrower or any of its Restricted
Subsidiaries permitted to be incurred under the terms of this Agreement, unless
the instrument under which such Indebtedness is incurred expressly provides that
it is subordinated in right of payment to the Loans or the Guaranty; and
     (c) all Obligations with respect to the items listed in the preceding
clauses (a) and (b).
     Notwithstanding anything to the contrary in the preceding sentence, Senior
Debt will not include:
     (1) any intercompany Indebtedness of the Borrower or any of its Restricted
Subsidiaries to the Borrower or any of its Affiliates; or

30



--------------------------------------------------------------------------------



 



     (2) any Indebtedness that is incurred in violation of this Agreement.
For the avoidance of doubt, “Senior Debt” will not include any trade payables or
taxes owed or owing by the Borrower or any Restricted Subsidiary.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date both (a) (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (ii) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, and (iv) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (b) such Loan Party is “solvent” within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
     “Southern Dome” means Southern Dome, LLC, a Delaware limited liability
company, in which Borrower owns, directly or indirectly, a majority interest.
     “SPC” has the meaning specified in Section 10.06(h).
     “Specified Default” means any Event of Default under Section 8.01(a),
(f) or (g).
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Syndication Information” means any written marketing materials, including
all financial information and data, and any information memorandum used by the
Arranger in connection with the syndication of the Loan Facility.

31



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means $5,000,000.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Subsidiary” means Estes Cove Facilities, L.L.C., Nueces
Gathering, L.L.C., Southern Dome, Webb/Duval Gatherers, or any other Subsidiary
of the Borrower designated as such on Schedule 5.13 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 7.10.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
     (a) the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
     (b) the then outstanding principal amount of such Indebtedness.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and

32



--------------------------------------------------------------------------------



 



“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

33



--------------------------------------------------------------------------------



 



     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II.
THE LOAN FACILITY
     2.01 The Loans. (a) Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a loan (each a “Loan”) to the Borrower on
the Closing Date in the amount of such Lender’s Commitment. The Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Applicable Percentage of the Loan Facility. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed.
     (b) Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Closing Date. Upon satisfaction
of the conditions set forth in Section 4.01, the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period upon
determination of such interest rate.
     2.02 Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans,
in whole or in part, without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to any date of prepayment of the Loans and (ii) any
prepayment of the Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. The Administrative Agent will promptly notify each
Lender of its receipt of each

34



--------------------------------------------------------------------------------



 



such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.05.
     (b) Mandatory.
     (i) Upon the sale or issuance by any Loan Party of any of its Equity
Interests (other than any sales or issuances of Equity Interests by the Borrower
to any directors, officers or employees of the Borrower or any of its
Subsidiaries), the Borrower shall prepay the Loans, without premium or penalty,
together with accrued interest to the prepayment date, with 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof.
     (ii) Within three (3) Business Days after the incurrence or issuance by any
Loan Party of any Indebtedness (other than any additional Indebtedness incurred
under the Credit Agreement as in effect on the Closing Date or as amended solely
to increase the commitment amount thereunder), the Borrower shall prepay the
Loans, without premium or penalty, together with accrued interest to the
prepayment date, with 100% of all Net Cash Proceeds received therefrom.
     (iii) In the event that (A) the Borrower or any of its Affiliates enters
into a commitment letter or other agreement for the provision of committed
bridge or interim financing with respect to a material acquisition (the
“Acquisition Bridge”) by the Borrower or any of its Subsidiaries, (B) the
Borrower or any of its Affiliates executes the definitive purchase agreement
related to such material acquisition, and (C) after giving pro forma effect to
the incurrence of Indebtedness under the Acquisition Bridge (whether or not
funds under the Acquisition Bridge are borrowed or anticipated to be borrowed)
the Borrower and its Subsidiaries, as of the twelve month period ending with the
most recently completed fiscal quarter, would have a Consolidated Total Leverage
Ratio in excess of 4.75 to 1.00, then, at the option of the Arranger, the
Borrower will promptly execute the definitive documentation related to the
Acquisition Bridge and fund a portion of the Acquisition Bridge and prepay the
Loans in full, without premium or penalty, together with accrued interest to the
prepayment date, with borrowings under the Acquisition Bridge.
     (c) Change of Control. (i) Within 30 days after the occurrence of a Change
of Control, the Borrower shall either repay all obligations under the Credit
Agreement or obtain any required consents under the Credit Agreement to make the
offer described below (the “Change of Control Offer”).
     (ii) Upon the occurrence of a Change of Control, each Lender will have the
right to require the Borrower to prepay all or any part of such Lender’s Loans
pursuant to the Change of Control Offer at a prepayment price in cash equal to
101% of the aggregate principal amount thereof plus accrued and unpaid interest
thereon, if any, to the date of prepayment (the “Change of Control Payment”).
Within 10 days following any Change

35



--------------------------------------------------------------------------------



 



of Control, the Borrower will deliver a written notice (the “Change of Control
Notice”) to the Administrative Agent in the manner provided for notices in
Section 10.02 and the Administrative Agent will promptly forward such Change of
Control Notice to each Lender in such manner. The Change of Control Notice shall
describe the transaction or transactions that constituted the Change of Control
and offer to repay the Loans on the date specified in such Change of Control
Notice, which date shall be no earlier than 30 days but no later than 60 days
from the date of the occurrence of the Change of Control (the “Change of Control
Payment Date”), pursuant to the procedures set forth below.
     (iii) The Change of Control Offer shall remain open from the time of
mailing of the Change of Control Notice until ten Business Days prior to the
anticipated Change of Control Payment Date. The Change of Control Notice shall
contain all instructions and materials necessary to enable the Lenders to elect
to be prepaid pursuant to the Change of Control Offer. To accept the Change of
Control Offer, in whole or in part, a Lender shall notify the Borrower in
writing (with a copy to the Administrative Agent) in the manner provided for
notices in Section 10.02 or as otherwise provided in the Change of Control Offer
not later than ten Business Days prior to the anticipated Change of Control
Payment Date.
     (iv) On the Change of Control Payment Date, the Borrower shall (A) make the
Change of Control Payment for each Loan (or portion thereof) elected to be
repaid pursuant to the Change of Control Offer by delivering the Change of
Control Payments to the Administrative Agent for transmittal to the applicable
Lenders (such delivery by the Borrower constituting the satisfaction of its
obligations to make such Change of Control Payments) and (B) deliver to each
such Lender a new Note (if requested) equal in principal amount (excluding
premiums, if any) to the unpurchased portion of the corresponding Note
surrendered by such Lender, if any. Each Lender requesting a new Note shall, as
a condition to the issuance of a new Note deliver its existing Note to the
Borrower or to the Administrative Agent on the Borrower’s behalf in which case
the Administrative Agent shall deliver such Note to the Borrower upon the
Borrower’s issuance of the new Note. The Administrative Agent will notify the
remaining Lenders of the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Payment Date.
     2.03 Reduction of Commitments. The aggregate Commitments shall be
automatically and permanently reduced to zero immediately following the
Borrowing.
     2.04 Repayment of Loans. The Loans will mature on the Maturity Date. The
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders the aggregate principal amount of the Loans on the Maturity Date.
     2.05 Interest. (a) Subject to the provisions of Section 2.05(b), each Loan
shall bear and accrue interest on the outstanding principal amount thereof for
each Interest Period at a rate equal to the Eurodollar Rate for such Interest
Period (as determined pursuant to Section 2.07) plus the Applicable Rate.

36



--------------------------------------------------------------------------------



 



     (b) Upon the occurrence and during the continuance of any Specified
Default, the Borrower shall pay interest on all outstanding Obligations under
the Loan Documents at a rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Laws.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding with respect to the Borrower under any Debtor
Relief Law.
     2.06 Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Administrative Agent
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     2.07 Computation of Interest and Fees. The Administrative Agent shall
determine the Eurodollar Rate no more than 3 Business Days, and no less than 1
Business Day, prior to the Closing Date and thereafter, the first day of each
subsequent Interest Period. Upon such determination, the Administrative Agent
shall notify the Borrower and each Lender of such determination. All
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     2.08 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent (set forth in the Register) shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
     2.09 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all

37



--------------------------------------------------------------------------------



 



payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be included in computing interest or fees, as
the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date that such Lender will not make available to the Administrative
Agent such Lender’s share of the Loans, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.01 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the then applicable interest
rate payable pursuant to Section 2.05 on Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Loans to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loans. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a

38



--------------------------------------------------------------------------------



 



rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for its Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the borrowing of Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Insufficient Payment. Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.
     2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof of the Loan Facility as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on the
Outstanding Amount of their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

39



--------------------------------------------------------------------------------



 



     (ii) the provisions of this Section 2.10 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.10 shall
apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver

40



--------------------------------------------------------------------------------



 



to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Status of Lenders. Each Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a holder of ten percent
(10%) or more of the capital or profit interests of the Borrower within the
meaning of section 871(h)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) United States Lenders. Upon request of the Borrower or the
Administrative Agent, a Lender that is a United States person within the meaning
of Section 7701(a)(30) of the Code shall deliver to such requesting party (in
such number of copies as shall be requested

41



--------------------------------------------------------------------------------



 



thereby) duly completed copies of Internal Revenue Service Form W-9, or any
successor or other applicable form.
     (g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund the Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any Loans that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loans, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any Interest Period
with respect to a Loan, or (c) the Eurodollar Rate for any Interest Period with
respect to a Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. In such event, the rate of interest for the
applicable Interest Period shall be a rate per annum determined by the
Administrative Agent, in consultation with the Borrower, to reasonably
approximate the rate of interest that would apply for such Interest Period if
the applicable condition set forth in clause (a), (b) or (c) of this
Section 3.03 was not satisfied, plus the Applicable Rate.

42



--------------------------------------------------------------------------------



 



     3.04 Increased Costs; Reserves on Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs

43



--------------------------------------------------------------------------------



 



or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Reserves on Loans. The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan on
the date or in the amount notified by the Borrower; or
     (c) any assignment of a Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Loan made by
it at the Eurodollar Rate for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any

44



--------------------------------------------------------------------------------



 



Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS
     4.01 Conditions Precedent to Loans. The obligation of each Lender to make
its Loan hereunder is subject to satisfaction of the following conditions
precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction required by
Section 5.01;

45



--------------------------------------------------------------------------------



 



     (v) favorable opinions of Vinson & Elkins L.L.P., counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (vi) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by any Loan Party and
the validity against any such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vii) the Initial Financial Statements which in each case (A) shall be
satisfactory in form and substance to the Administrative Agent and the Lenders,
(B) shall not be materially inconsistent with the Pre-Commitment Information and
(C) with respect to any annual or quarterly periods, shall meet the requirements
of Regulation S-X of the Securities Act and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-1;
     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document are true and
correct in all material respects on and as of the Closing Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (B) that no Default exists, or would result from the Loans
or from the application of the proceeds thereof; and (C) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Closing Date Material Adverse Effect;
     (ix) a certificate from a Responsible Officer of the Borrower, in
substantially the form of Exhibit H hereto, attesting to the Solvency of the
Borrower and each other Loan Party after giving effect to the transactions
contemplated by this Agreement and the Refinancing;
     (x) a certificate from the chief financial officer of the Borrower
certifying that the pro forma ratio of Consolidated Funded Indebtedness at the
Closing Date to Consolidated EBITDA for the twelve months ended June 30, 2006
(which pro forma ratio shall be calculated reflecting the Refinancing on a pro
forma basis) was not greater than 3.50 to 1.00;
     (xi) a certificate from a Responsible Officer of the Borrower, certifying
that no default or event of default shall have occurred and be continuing under
the indenture governing the Existing Senior Notes or under the Credit Agreement,
and that no such default or event of default shall arise as a result of the
Refinancing;

46



--------------------------------------------------------------------------------



 



     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
     (b) Any and all fees required to be paid by the Borrower to the
Administrative Agent, the Arranger and the Lenders on or before the Closing Date
shall have been paid, including the fees required by the Fee Letter. The
Borrower shall have complied with all of the terms of the Fee Letter and the
Engagement Letter to be complied with on or before the Closing Date.
     (c) The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
     (d) The Arranger shall be reasonably satisfied (i) with the arrangements
for the payment of the Refinancing with all of the net proceeds from the Loans,
including any amendment to the Credit Agreement necessary to effect the
Refinancing, and (ii) that the Borrower has provided notice to the
administrative agent under the Credit Agreement in accordance with the
requirements of Section 2.06 of the Credit Agreement to permanently reduce the
revolving commitments under the Credit Agreement by $100.0 million.
     (e) All of the Pre-Commitment Information shall be complete and correct in
all material respects, and no changes, occurrences or developments shall have
occurred, and no new or additional information shall have been received or
discovered by the Arranger or the Lenders, regarding the Borrower and its
Subsidiaries or the Refinancing after the date of the Commitment Letter that (i)
either individually or in the aggregate, is or could reasonably be expected to
(A) have a material adverse effect on the business, operations (including
results of operation), assets, liabilities or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (B) materially and adversely
affect the ability of any Loan Party to perform its obligations under the Loan
Documents or (C) materially and adversely affect the rights and remedies of the
Lenders under the Loan Documents or (ii) purports to materially and adversely
affect the Loan Facility or any other aspect of the Refinancing; provided that,
the foregoing shall exclude any circumstance, change or effect resulting or
arising from: (I) any change in general economic conditions in the industries or
markets in which the Borrower and its Subsidiaries operate, (II) seasonal
reductions in revenues and/or earnings of the Borrower and its Subsidiaries in
the ordinary course of business, (III) national or international political,
diplomatic or military conditions, including any engagement in, or escalation
of, hostilities, whether or not pursuant to a declaration of war, or the
occurrence of any military or terrorist attack and (IV) changes in GAAP or other
accounting principles; provided that none of the changes, events, developments
or effects described in clauses (I), (II) and (IV) specifically relate to or
have the effect of specifically relating to or having a materially
disproportionate effect on the Borrower relative to most other industry
participants in the midstream natural gas industry (collectively, a “Closing
Date Material Adverse Effect”). Any determination as to whether any
circumstance, change or effect has a Closing Date Material Adverse Effect shall
be made only after taking into account all effective

47



--------------------------------------------------------------------------------



 



insurance coverages, third-party indemnifications and tax benefits with respect
to such circumstance, change or effect.
     (f) The Borrower shall have received all governmental, unitholder and third
party consents and approvals necessary in connection with the Refinancing, each
of which shall be in full force and effect.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws applicable to
it; except in each case referred to in clause (b)(i), (c) or (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

48



--------------------------------------------------------------------------------



 



     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes and
Indebtedness.
     (b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated June 30, 2006, and the related consolidated statements of
income or operations, members’ capital and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date hereof, including liabilities for taxes and
Indebtedness, not disclosed in the Initial Financial Statements.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.
     5.06 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or the extensions of credit contemplated hereby or (b) either
individually or in the

49



--------------------------------------------------------------------------------



 



aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08 Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Permitted Liens.
     5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
periodically conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required

50



--------------------------------------------------------------------------------



 



contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. The Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been issued and are owned
by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens other than Liens permitted under Section 7.06. The Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. Schedule 5.13 identifies
each Subsidiary as either Restricted or Unrestricted, its state of organization,
and its organizational identification number, and each Restricted Subsidiary on
such schedule is a wholly-owned Subsidiary.
     5.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information furnished, including Syndication
Information, by or on behalf of any Loan Party to the Arranger, the
Administrative Agent or any

51



--------------------------------------------------------------------------------



 



Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document or the syndication of the Loan Facility (in each case, as modified or
supplemented by other information so furnished) contains any misstatement of
fact or omits to state any fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
with respect to the Borrower and its Restricted Subsidiaries and their
operations, business and properties, taken as a whole; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     5.16 Compliance with Laws. Each of the Borrower and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.17 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.18 Labor Disputes and Acts of God. Neither the business nor the
properties of any Loan Party has been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), which could reasonably be expected to have a Material
Adverse Effect.
     5.19 Solvency. Upon giving effect to the execution of this Agreement and
the other Loan Documents by the Borrower and each Guarantor that is a party
thereto and the consummation of the transactions contemplated hereby and
thereby, including the Refinancing, the Borrower and each Guarantor will be
Solvent.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in

52



--------------------------------------------------------------------------------



 



the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary (as applicable) to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries (with consolidating balance sheets breaking out (i) the
Borrower and its Subsidiaries, excluding (x) ScissorTail and its Subsidiaries
(if any) and (y) any Unrestricted Subsidiaries described in clause (iii) below,
(ii) ScissorTail and its Subsidiaries (if any), and (iii) to the extent included
in such consolidated balance sheet, Unrestricted Subsidiaries with aggregate
assets in excess of $1,000,000), as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations and
members’ capital (or other form of owners’ equity) and consolidated cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley that does not identify any material weaknesses or
scope limitations, other than (1) scope limitations related to acquisitions by
the Borrower or the Restricted Subsidiaries that are effected during the period
covered by the attestation report or (2) material weaknesses or scope
limitations to which the Required Lenders do not object; and such consolidating
statements to be certified by a Responsible Officer of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2006), a consolidated
balance sheet of the Borrower and its Subsidiaries (with consolidating balance
sheets breaking out (i) the Borrower and its Subsidiaries, excluding (x)
ScissorTail and its Subsidiaries (if any) and (y) Unrestricted Subsidiaries
described in clause (iii) below, (ii) ScissorTail and its Subsidiaries (if any)
and (iii) to the extent included in such consolidated balance sheet,
Unrestricted Subsidiaries with aggregate assets in excess of $1,000,000), as at
the end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations and members’ capital (or other form of
owners’ equity) and consolidated cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, members’ capital (or
other owners’ equity) and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and

53



--------------------------------------------------------------------------------



 



the absence of footnotes and such consolidating statements to be certified by a
Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), the audit report and opinion referred to therein;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee of the Board of
Directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
members of the Borrower, and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower has filed with the SEC
under Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;
     (g) promptly upon the occurrence thereof, notice of any acquisition or
divestiture by the Borrower or any of its Restricted Subsidiaries of any assets
or properties in excess of $5,000,000;

54



--------------------------------------------------------------------------------



 



     (h) promptly upon its becoming available, copies of all notices or
documents received by the Borrower or any other Loan Party pursuant to any
Material Contract alleging a material default or nonperformance by such Person
thereunder or terminating or suspending any such Material Contract;
     (i) as soon as available, and in any event within 60 days after the end of
each fiscal year, a financial plan for the Borrower (in form reasonably
satisfactory to the Administrative Agent), prepared or caused to be prepared by
a Responsible Officer of the Borrower, setting forth for the then calendar year
and financial projections for the Borrower;
     (j) concurrently with the annual renewal of the Loan Parties’ insurance
policies, if requested by the Administrative Agent, a certificate of insurance
showing all insurance required to be maintained pursuant to the Loan Documents
has been obtained and is in effect; and
     (k) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02, or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which Borrower provides to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents
(delivery of the Compliance Certificates required to be delivered pursuant to
Section 6.02(b) also being deemed delivered on such date if included within such
electronic mail under this clause (iii)); provided, the Borrower shall upon the
request of Administrative Agent provide to the Administrative Agent paper copies
of any such electronically delivered Compliance Certificates); provided further,
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents pursuant to clause (i) or
(ii) above and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents, and Administrative hereby agrees
that it shall use reasonable commercial efforts to post such documents received
pursuant to this clause (iii) on the Borrower’s behalf to a commercial,
third-party or other website sponsored by the Administrative Agent and notify
the Lenders of such posting. Except as expressly provided in the foregoing
clause (iii) the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower

55



--------------------------------------------------------------------------------



 



Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that so long as the Borrower is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender
after any Responsible Officer has knowledge:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices adopted by the Borrower or any Restricted Subsidiary; and
     (e) of the occurrence of any Internal Control Event the occurrence of which
would require disclosure under the Securities Laws.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

56



--------------------------------------------------------------------------------



 



     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
and (b) all lawful claims which, if unpaid, would by Law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.09; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing (a) that such policies may not
be canceled or reduced or affected in any material manner for any reason without
30 days prior notice to the Administrative Agent, and (b) for any other matters
which the Administrative Agent may reasonably require.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record in conformity with
GAAP consistently applied regarding all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

57



--------------------------------------------------------------------------------



 



     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Borrowing (a) to effect the
Refinancing, and (b) for the payment of fees and expenses relating to the
Refinancing and this Agreement.
     6.12 Additional Guarantors. Notify the Administrative Agent at the time
that any Person becomes a Restricted Subsidiary of the Borrower, and promptly
thereafter (and in any event within 15 days), cause such Person to (a) become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or a joinder thereto in the form attached as Exhibit F, and
(b) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and, upon request of the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
     6.13 Environmental Matters; Environmental Reviews.
     (a) (i) Comply in all material respects with all Environmental Laws now or
hereafter applicable to such Person as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters, (ii) obtain, at or prior to the time required by applicable
Environmental Laws, all permits, licenses and other authorizations under
applicable Environmental Laws necessary for its then current operations and will
maintain such authorizations in full force and effect, (iii) conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up Hazardous Materials at
or from any of its properties, as may be required by, and in accordance with the
requirements of, applicable Environmental Laws. Promptly pay and discharge when
due all debts, claims, liabilities and obligations with respect to any clean-up
or remediation measures necessary to comply with Environmental Laws unless, in
each case, the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the applicable Person.
     (b) Promptly furnish to Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by such Person, or of which it has notice, pending or
threatened against such Person, the potential liability of which exceeds
$5,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against such Person, by any Governmental Authority with
respect to any alleged violation of or non-compliance with any applicable
Environmental Laws

58



--------------------------------------------------------------------------------



 



or any permits, licenses or authorizations required under applicable
Environmental Laws in connection with its ownership or use of its properties or
the operation of its business.
     (c) Promptly furnish to Administrative Agent all written requests for
information, notices of claim, demand letters, and other written notifications,
received by such Person in connection with its ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material arising from
its operations at any location, the potential liability of which exceeds
$5,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against such Person.
     6.14 Compliance with Agreements. Observe, perform or comply with each
Material Contract, unless any such failure to so observe, perform or comply is
remedied within the applicable period of grace (if any) provided in such
Material Contract or unless such failure to so observe, perform or comply would
not reasonably be expected to have a Material Adverse Effect.
     6.15 Unrestricted Subsidiaries. Will cause the management, business and
affairs of each of the Borrower and its Restricted Subsidiaries to be conducted
in such a manner (including, without limitation, by keeping separate books of
account, furnishing separate financial statements of Unrestricted Subsidiaries
to creditors and potential creditors thereof and by not permitting properties of
the Borrower and its Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary that is a corporation or other legal entity will be
treated as an entity separate and distinct from the Borrower and the Restricted
Subsidiaries.
     6.16 Forecasts. Deliver within 30 days following the Closing Date a
certificate from the chief financial officer of the Borrower (a) attaching
forecasts, in form reasonably satisfactory to the Arranger, the Administrative
Agent and the Lenders, of balance sheets, income statements and cash flow
statements for each month for the first twelve months following the Closing Date
and for each year commencing with the first fiscal year following the Closing
Date for the term of the Loan Facility (which forecasts shall take into account
any anticipated dispositions of assets during the periods covered thereby) and
(b) certifying that such forecasts were prepared in good faith on the basis of
assumptions that were fair in light of then existing conditions (subject to the
proviso that it is understood that such forecasts are necessarily based upon
professional opinions, estimates and projections and that the Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate).
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied:
     7.01 Limitation on Restricted Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly:
     (a) declare or pay any dividend or make any other payment or distribution
on account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without

59



--------------------------------------------------------------------------------



 



limitation, any payment in connection with any merger or consolidation involving
the Borrower or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Stock) of the Borrower or
payable to the Borrower or a Restricted Subsidiary of the Borrower);
     (b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower;
     (c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness that is subordinated to
the Loans or the Guaranty, except a payment of interest or principal at the
Stated Maturity thereof; or
     (d) make any Restricted Investment (all such payments and other actions set
forth in these clauses (a) through (d) above being collectively referred to as
“Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment, no
Default (except a Reporting Default) or Event of Default has occurred and is
continuing or would occur as a consequence of such Restricted Payment and
either:
     (a) if the Fixed Charge Coverage Ratio for the Borrower’s most recently
ended four full fiscal quarters for which internal financial statements are
available at the time of such Restricted Payment is not less than 1.75 to 1.0,
such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries
(excluding Restricted Payments permitted by clauses (2), (3), (4) and (5) of the
next succeeding paragraph) with respect to the quarter for which such Restricted
Payment is made, is less than the sum, without duplication, of:
     (i) Available Cash from Operating Surplus with respect to the Borrower’s
preceding fiscal quarter, plus
     (ii) 100% of the aggregate net cash proceeds received by the Borrower
(including the fair market value of any Permitted Business or long-term assets
that are used or useful in a Permitted Business to the extent acquired in
consideration of Equity Interests of the Borrower (other than Disqualified
Stock)) after the date of this Agreement as a contribution to its common equity
capital or from the issue or sale of Equity Interests of the Borrower (other
than Disqualified Stock) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Borrower that have been converted into or exchanged for such Equity
Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Restricted Subsidiary of the Borrower), plus
     (iii) to the extent that any Restricted Investment that was made after the
date of this Agreement is sold for cash or otherwise liquidated or repaid for
cash, the cash return of capital with respect to such Restricted Investment
(less the cost of disposition, if any), plus

60



--------------------------------------------------------------------------------



 



     (iv) the net reduction in Restricted Investments resulting from dividends,
repayments of loans or advances, or other transfers of assets in each case to
the Borrower or any of its Restricted Subsidiaries from any Person (including,
without limitation, Unrestricted Subsidiaries) or from redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries, to the extent such amounts
have not been included in Available Cash from Operating Surplus for any period
commencing on or after the date of the indenture governing the Existing Senior
Notes (items (ii), (iii) and (iv) being referred to as “Incremental Funds”),
minus
     (v) the aggregate amount of Incremental Funds previously expended pursuant
to this clause (a) and clause (b) below; or
     (b) if the Fixed Charge Coverage Ratio for the Borrower’s most recently
ended four full fiscal quarters for which internal financial statements are
available at the time of such Restricted Payment is less than 1.75 to 1.00, such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by the Borrower and its Restricted Subsidiaries (excluding
Restricted Payments permitted by clauses (2), (3), (4) and (5) of the next
succeeding paragraph) with respect to the quarter for which such Restricted
Payment is made (such Restricted Payments for purposes of this clause
(b) meaning only distributions on common units of the Borrower), is less than
the sum, without duplication, of:
     (i) $45.0 million less the aggregate amount of all prior Restricted
Payments made by the Borrower and its Restricted Subsidiaries pursuant to this
clause (b)(i) since the date of this Agreement, plus
     (ii) Incremental Funds to the extent not previously expended pursuant to
this clause (b) or clause (a) above.
     So long as no Default (except a Reporting Default) or Event of Default has
occurred and is continuing or would be caused thereby (except with respect to
clause (1) below under which the payment of a distribution or dividend is
permitted), the preceding provisions will not prohibit:
     (1) the payment of any dividend or distribution within 60 days after the
date of its declaration, if at the date of declaration the payment would have
complied with the provisions of this Agreement;
     (2) the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Borrower or any Guarantor or of any
Equity Interests of the Borrower in exchange for, or out of the net cash
proceeds of the substantially concurrent (i) contribution (other than from a
Restricted Subsidiary of the Borrower) to the equity capital of the Borrower or
(ii) sale (other than to a Restricted Subsidiary of the Borrower) of, Equity
Interests of the Borrower (other than Disqualified Stock), with a sale being
deemed substantially concurrent if such redemption, repurchase, retirement,
defeasance or acquisition occurs not more than 120 days after such sale;
provided, however, that the amount of any such net cash proceeds that are
utilized for any such redemption, repurchase, retirement, defeasance or other
acquisition

61



--------------------------------------------------------------------------------



 



will be excluded or deducted from the calculation of Available Cash from
Operating Surplus and Incremental Funds;
     (3) the defeasance, redemption, repurchase, retirement or other acquisition
of subordinated Indebtedness of the Borrower or any Guarantor with the net cash
proceeds from an incurrence of, or in exchange for, Permitted Refinancing
Indebtedness;
     (4) the payment of any dividend or distribution by a Restricted Subsidiary
of the Borrower to the holders of its Equity Interests on a pro rata basis; or
     (5) the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Borrower or any Restricted Subsidiary of the
Borrower pursuant to any director or employee equity subscription agreement or
equity option agreement or other employee benefit plan or to satisfy obligations
under any Equity Interests appreciation rights or option plan or similar
arrangement; provided, however, that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
$2.0 million in any calendar year, with any portion of such $2.0 million amount
that is unused in any calendar year to be carried forward to successive calendar
years and added to such amount.
     The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any assets or securities that are required to be valued by this
covenant will be determined, in the case of amounts under $10.0 million, by an
officer of the Borrower and, in the case of amounts over $10.0 million, by the
Board of Directors of the Borrower, whose determination shall be evidenced by a
resolution of the Board of Directors of the Borrower. Not later than the date of
making any Restricted Payment (excluding any Restricted Payment described in the
preceding clause (2), (3), (4) or (5)) the Borrower will deliver to the
Administrative Agent an Officers’ Certificate stating that such Restricted
Payment is permitted and setting forth the basis upon which the calculations
required by this Section 7.01 were computed. For purposes of determining
compliance with this Section 7.01, in the event that a Restricted Payment meets
the criteria of more than one of the categories of Restricted Payments described
in the preceding clauses (1) – (5), the Borrower will be permitted to classify
(or later classify or reclassify in whole or in part in its sole discretion)
such Restricted Payment in any manner that complies with this Section 7.01.
     7.02 Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
     (a) pay dividends or make any other distributions on its Capital Stock to
the Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness or
other obligations owed to the Borrower or any of its Restricted Subsidiaries;
     (b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

62



--------------------------------------------------------------------------------



 



     (c) transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries.
     However, the preceding restrictions of this Section 7.02 will not apply to
encumbrances or restrictions existing under or by reason of:
     (1) agreements as in effect on the date of this Agreement and any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those agreements or the Indebtedness
to which they relate, provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacement or refinancings are no
more restrictive, taken as a whole, with respect to such dividend, distribution
and other payment restrictions than those contained in those agreements on the
date of this Agreement;
     (2) this Agreement, the Loans and the Guaranty;
     (3) applicable Laws;
     (4) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition, which encumbrance or restriction is not applicable
to any Person, or the properties or assets of any Person, other than the Person,
or the property or assets of the Person, so acquired, provided that, in the case
of Indebtedness, such Indebtedness was otherwise permitted by the terms of this
Agreement to be incurred;
     (5) customary non-assignment provisions in Hydrocarbon purchase and sale or
exchange agreements or similar operational agreements or in licenses or leases,
in each case entered into in the ordinary course of business and consistent with
past practices;
     (6) Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case for property acquired in the ordinary course of
business that impose restrictions on that property of the nature described in
clause (c) of the preceding paragraph;
     (7) any agreement for the sale or other disposition of a Restricted
Subsidiary of the Borrower that restricts distributions by that Restricted
Subsidiary pending its sale or other disposition;
     (8) Permitted Refinancing Indebtedness, provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
     (9) Liens securing Indebtedness otherwise permitted to be incurred under
the provisions of Section 7.06 that limit the right of the debtor to dispose of
the assets subject to such Liens;

63



--------------------------------------------------------------------------------



 



     (10) provisions with respect to the disposition or distribution of assets
or property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business;
     (11) any agreement or instrument relating to any property or assets
acquired after the date of this Agreement, so long as such encumbrance or
restriction relates only to the property or assets so acquired and is not and
was not created in anticipation of such acquisitions;
     (12) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; and
     (13) any instrument governing Indebtedness of an FERC Subsidiary, provided
that such Indebtedness was otherwise permitted by the terms of this Agreement to
be incurred.
     7.03 Limitation on Incurrence of Indebtedness and Issuance of Preferred
Stock. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), the Borrower will not issue any Disqualified Stock, and the Borrower will
not permit any of its or its Restricted Subsidiaries to issue any preferred
securities; provided, however, that the Borrower and any of its Restricted
Subsidiaries may incur Indebtedness (including Acquired Debt) or issue
Disqualified Stock, if the Fixed Charge Coverage Ratio for the Borrower’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock is issued would have been at
least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred or Disqualified Stock had been issued, as the case may be, at
the beginning of such four-quarter period.
     The first paragraph of this Section 7.03 will not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”)
or the issuance of any preferred securities described in clause (k) below:
     (a) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness (including letters of credit) under one or more Credit
Facilities, provided that, after giving effect to any such incurrence, the
aggregate principal amount of all Indebtedness incurred under this clause (a)
(with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of the Borrower and its Subsidiaries thereunder) and
then outstanding does not exceed the greater of (i) $400.0 million or (ii)
$300.0 million plus 15% of the Borrower’s Consolidated Net Tangible Assets;
     (b) the incurrence by the Borrower or any of its Restricted Subsidiaries of
the Existing Indebtedness;
     (c) the incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Loans and the related Guaranty;

64



--------------------------------------------------------------------------------



 



     (d) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Borrower or such
Restricted Subsidiary, including all Permitted Refinancing Indebtedness incurred
to extend, refinance, renew, replace, defease or refund any Indebtedness
incurred pursuant to this clause (d), provided that after giving effect to any
such incurrence, the principal amount of all Indebtedness incurred pursuant to
this clause (d) and then outstanding does not exceed the greater of (i)
$15.0 million or (ii) 2.5% of the Borrower’s Consolidated Net Tangible Assets at
such time;
     (e) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund Indebtedness
that was permitted by this Agreement to be incurred under the first paragraph of
this Section 7.03 or clause (b) or (c) of this paragraph or this clause (e);
     (f) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided, however, that:
     (i) if the Borrower is the obligor on such Indebtedness and a Guarantor is
not the obligee, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of all Obligations with respect to the Loans, or if a
Guarantor is the obligor on such Indebtedness and neither the Borrower nor
another Guarantor is the obligee, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations with
respect to the Guaranty of such Guarantor; and
     (ii) (A) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Borrower
or a Restricted Subsidiary of the Borrower and (B) any sale or other transfer of
any such Indebtedness to a Person that is neither the Borrower nor a Restricted
Subsidiary of the Borrower will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (f);
     (g) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Contracts;
     (h) the guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or any of its Restricted Subsidiaries that was
permitted to be incurred by another provision of this Section 7.03;
     (i) the incurrence by the Borrower or any of its Restricted Subsidiaries of
obligations relating to net gas balancing positions arising in the ordinary
course of business and consistent with past practice;

65



--------------------------------------------------------------------------------



 



     (j) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of bid, performance, surety and similar bonds issued for
the account of the Borrower and any of its Restricted Subsidiaries in the
ordinary course of business, including guarantees and obligations of the
Borrower or any of its Restricted Subsidiaries with respect to letters of credit
supporting such obligations (in each case other than an obligation for money
borrowed);
     (k) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of any preferred securities;
provided, however, that:
     (i) any subsequent issuance or transfer of Equity Interests that results in
any such preferred securities being held by a Person other than the Borrower or
a Restricted Subsidiary of the Borrower; and
     (ii) any sale or other transfer of any such preferred securities to a
Person that is not either the Borrower or a Restricted Subsidiary of the
Borrower
shall be deemed, in each case, to constitute an issuance of such preferred
securities by such Restricted Subsidiary that was not permitted by this clause
(k); and
     (l) the incurrence by the Borrower or any of its Restricted Subsidiaries of
liability in respect of the Indebtedness of any Unrestricted Subsidiary of the
Borrower or any Joint Venture but only to the extent that such liability is the
result of the Borrower’s or any such Restricted Subsidiary’s being a general
partner of such Unrestricted Subsidiary or Joint Venture and not as guarantor of
such Indebtedness, provided that, after giving effect to any such incurrence,
the aggregate principal amount of all Indebtedness incurred under this clause
(l) and then outstanding does not exceed $25.0 million;
     (m) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Acquired Debt in connection with a merger or consolidation meeting either one of
the financial tests set forth in clause (d) of Section 7.09; and
     (n) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness, provided that, after giving effect to any such
incurrence, the aggregate principal amount of all Indebtedness incurred under
this clause (n) and then outstanding does not exceed the greater of (i)
$25.0 million or (ii) 4.0% of the Borrower’s Consolidated Net Tangible Assets.
     For purposes of determining compliance with this Section 7.03, in the event
that an item of Indebtedness (including Acquired Debt) meets the criteria of
more than one of the categories of Permitted Debt described in clauses
(a) through (n) above, or is entitled to be incurred pursuant to the first
paragraph of this Section 7.03, the Borrower will be permitted to classify (or
later classify or reclassify in whole or in part in its sole discretion) such
item of Indebtedness in any manner that complies with this covenant. Any
Indebtedness under Credit Facilities on the date of this Agreement shall be
considered incurred under the first paragraph of this Section 7.03.
     The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same

66



--------------------------------------------------------------------------------



 



terms, and the payment of dividends on Disqualified Stock in the form of
additional shares of the same class of Disqualified Stock will not be deemed to
be an incurrence of Indebtedness or an issuance of Disqualified Stock for
purposes of this Section 7.03, provided, in each such case, that the amount
thereof is included in Fixed Charges of the Borrower as accrued.
     7.04 Limitation on Asset Sales. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale unless:
     (a) the Borrower (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Sale at least equal to the fair
market value of the assets or Equity Interests issued or sold or otherwise
disposed of;
     (b) the fair market value is determined by (a) an executive officer of the
Borrower if the value is less than $10.0 million and evidenced by an Officers’
Certificate delivered to the Administrative Agent, or (b) the Borrower’s Board
of Directors if the value is $10.0 million or more and evidenced by a resolution
of the Board of Directors of the Borrower set forth in an Officers’ Certificate
delivered to the Administrative Agent; and
     (c) at least 75% of the aggregate consideration received by the Borrower
and its Restricted Subsidiaries in the Asset Sale and all other Asset Sales
since the date of this Agreement is in the form of cash. For purposes of this
provision, each of the following will be deemed to be cash:
     (i) any liabilities, as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet, of the Borrower or any Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Loans or the Guaranty) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Borrower or
such Subsidiary from further liability; and
     (ii) any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that are, within 90 days
after the Asset Sale, converted by the Borrower or such Subsidiary into cash, to
the extent of the cash received in that conversion.
     Within 360 days after the receipt of any Net Proceeds from an Asset Sale,
the Borrower or any such Restricted Subsidiary shall apply those Net Proceeds at
its option to any combination of the following:
     (I) to repay Senior Debt;
     (II) to acquire all or substantially all of the properties or assets of a
Person primarily engaged in a Permitted Business;
     (III) to acquire a majority of the Voting Stock of a Person primarily
engaged a Permitted Business;
     (IV) to make capital expenditures; or

67



--------------------------------------------------------------------------------



 



     (V) to acquire other long-term assets that are used or useful in a
Permitted Business.]
     Pending the final application of any Net Proceeds, the Borrower or any such
Restricted Subsidiary may invest the Net Proceeds in any manner that is not
prohibited by this Agreement.
     7.05 Limitation on Transactions With Affiliates. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:
     (a) the Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and
     (b) the Borrower delivers to the Administrative Agent:
     (i) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$10.0 million, a resolution of the Board of Directors of the Borrower set forth
in an Officers’ Certificate certifying that such Affiliate Transaction complies
with this Section 7.05 and that such Affiliate Transaction has been approved by
a majority of the disinterested members of the Board of Directors of the
Borrower; and
     (ii) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$25.0 million, a written opinion as to the fairness to the Lenders of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.
     The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph of this
Section 7.05:
     (1) any employment equity award, equity option or equity appreciation
agreement or plan entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;
     (2) transactions between or among any of the Borrower and its Restricted
Subsidiaries;
     (3) transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower owns an Equity Interest in such Person;
     (4) customary compensation, indemnification and other benefits made
available to officers, directors or employees of the Borrower or a Restricted
Subsidiary or Affiliate of the Borrower, including reimbursement or advancement
of out-of-pocket expenses and provisions of officers’ and directors’ liability
insurance;

68



--------------------------------------------------------------------------------



 



     (5) sales of Equity Interests (other than Disqualified Stock) to Affiliates
of the Borrower;
     (6) Restricted Payments that are permitted by Section 7.01;
     (7) transactions effected in accordance with the terms of the
Administrative and Operating Services Agreement, as such agreement is in effect
on the date of this Agreement, and any amendment or extension of such agreement
so long as such amendment or extension agreement is no less advantageous to the
Borrower in any material respect than the agreement so amended or extended;
     (8) the purchase by the Borrower or any of its Restricted Subsidiaries of
natural gas from John R. Eckel, Jr., or any of his Affiliates and any related
transactions, or the gathering or compressing of any natural gas by the Borrower
or any of its Restricted Subsidiaries for the account of John R. Eckel, Jr. or
any of his Affiliates and any related transactions, in each case in the ordinary
course of business;
     (9) the guarantee by ScissorTail of the performance by Southern Dome of its
obligations under the New Dominion Gas Purchase Agreement, as such agreement is
in effect on the date of this Agreement, and any amendment or extension of such
agreement so long as such amendment or extension agreement is no less
advantageous to the Borrower in any material respect than the agreement so
amended or extended;
     (10) transactions effected in accordance with the terms of the Management
Agreement dated as of August 1, 2005 between Southern Dome and ScissorTail, as
such agreement is in effect on the date of this Agreement, and any amendment or
extension of such agreement so long as such amendment or extension agreement is
no less advantageous to the Borrower in any material respect than the agreement
so amended or extended; and
     (11) the transportation of natural gas across the gathering systems of
Webb/Duval Gatherers and its Subsidiaries in the ordinary course of business and
consistent with past practices.
     7.06 Limitation on Liens. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or otherwise cause or
suffer to exist or become effective any Lien of any kind (other than Permitted
Liens) securing Indebtedness or Attributable Debt upon any of their property or
assets, now owned or hereafter acquired, unless the Loans or any Guaranty of
such Restricted Subsidiary, as applicable, is secured on an equal and ratable
basis (or on a senior basis to, in the case of obligations subordinated in right
of payment to the Loans or such Guaranty, as the case may be) with the
obligations so secured until such time as such obligations are no longer secured
by a Lien.
     7.07 Permitted Business Activities. The Borrower will not, and will not
permit any Restricted Subsidiary to, engage in any business other than a
Permitted Business, except to such extent as would not be material to the
Borrower and its Restricted Subsidiaries taken as a whole.
     7.08 Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any Sale and Leaseback
Transaction; provided,

69



--------------------------------------------------------------------------------



 



however, that the Borrower or any of its Restricted Subsidiaries may enter into
a Sale and Leaseback Transaction if:
     (a) the Borrower or that Restricted Subsidiary, as applicable, could have
(i) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and leaseback transaction under the Fixed Charge Coverage Ratio
test in the first paragraph of Section 7.03 and (ii) incurred a Lien to secure
such Indebtedness pursuant to Section 7.06;
     (b) the gross cash proceeds of that Sale and Leaseback Transaction are at
least equal to the fair market value, as determined in good faith by the Board
of Directors of the Borrower and set forth in an Officers’ Certificate delivered
to the Administrative Agent, of the property that is the subject of that Sale
and Leaseback Transaction; and
     (c) the transfer of assets in that Sale and Leaseback Transaction is
permitted by, and the Borrower applies the proceeds of such transaction in
compliance with, Section 7.04.
     7.09 Merger, Consolidation and Sale of Assets. The Borrower may not,
directly or indirectly, consolidate or merge with or into another Person
(whether or not the Borrower is the survivor), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to another Person, unless:
     (a) either (i) the Borrower is the survivor or (ii) the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a Person organized or existing under the laws of the
United States, any state of the United States or the District of Columbia;
     (b) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
lease, conveyance or other disposition shall have been made assumes all the
obligations of the Borrower under the Loans and this Agreement;
     (c) immediately after such transaction no Default or Event of Default
exists;
     (d) either (i) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made will, at the time of such transaction and after giving pro forma effect
thereto and any related financing transaction as if the same had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in the first paragraph of Section 7.03 hereof or (ii) immediately
after giving effect to such transaction on a pro forma basis and any related
financing transactions as if the same had occurred at the beginning of the
Borrower’s most recently ended four full quarters for which internal financial
statements are available immediately preceding the date of the transactions, the
Fixed Charge Coverage Ratio of the Borrower or the Person formed by or surviving
any such consolidation or merger (if other than the Borrower), or to which such
sale, assignment, transfer, lease, conveyance or other disposition has been made
will be equal to or greater than the Fixed Charge Coverage Ratio of the Borrower
immediately before such transactions; and

70



--------------------------------------------------------------------------------



 



     (e) the Borrower has delivered to the Administrative Agent an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or disposition comply with this Agreement; and
     (f) (i) no Change of Control results from such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition or (ii) if a Change
of Control does result from such consolidation, merger, sale, assignment,
transfer, lease, conveyance or other disposition, the Borrower or the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower), or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made has complied in all respects with
Section 2.02(c).
     Notwithstanding the preceding paragraph of this Section 7.09, the Borrower
may reorganize as any other form of entity in accordance with the following
procedures provided that:
     (1) the reorganization involves the conversion (by merger, sale,
contribution or exchange of assets or otherwise) of the Borrower into a form of
entity other than a limited liability company formed under Delaware law;
     (2) the entity so formed by or resulting from such reorganization is an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia;
     (3) the entity so formed by or resulting from such reorganization assumes
all the obligations of the Borrower under the Loans and this Agreement pursuant
to agreements reasonably satisfactory to the Administrative Agent;
     (4) immediately after such reorganization no Default or Event of Default
exists; and
     (5) such reorganization is not materially adverse to the Lenders (for
purposes of this clause a reorganization will not be considered materially
adverse to the Lenders solely because the successor or survivor of such
reorganization (i) is subject to federal or state income taxation as an entity
or (ii) is considered to be an “includable corporation” of an affiliated group
of corporations with the meaning of Section 1504(b)(i) of the Code or any
similar state or local law).
     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Borrower in accordance with this Section 7.09, the successor
formed by such consolidation or into or with which the Borrower is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and may exercise every right and power of, such Borrower
under this Agreement with the same effect as if such successor had been named as
the Borrower herein and shall be substituted for the Borrower (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Borrower” shall refer instead to the successor and not to the Borrower as
the case may be); and thereafter, if the Borrower is dissolved following a
transfer of all or substantially all of its properties or assets in accordance
with this Agreement, it shall be discharged and released from all obligations
and covenants under this Agreement and

71



--------------------------------------------------------------------------------



 



the Loans. The Administrative Agent shall enter into an agreement to evidence
the succession and substitution of such successor and such discharge and release
of the Borrower.
     7.10 Designation of Restricted and Unrestricted Subsidiaries. (a) The Board
of Directors of the Borrower may designate any Restricted Subsidiary of the
Borrower to be an Unrestricted Subsidiary if that designation would not cause a
Default. If a Restricted Subsidiary of the Borrower is designated as an
Unrestricted Subsidiary, the aggregate fair market value of all outstanding
Investments owned by the Borrower and its Restricted Subsidiaries in the
Subsidiary properly designated will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under the first paragraph of Section 7.01 or represent Permitted
Investments, as determined by the Borrower. That designation shall only be
permitted if the Investment would be permitted at that time and if the
Subsidiary so designated otherwise meets the definition of an Unrestricted
Subsidiary and such Subsidiary: (i) except to the extent permitted by subclause
(b)(ii) of the definition of “Permitted Business Investments,” has no
Indebtedness other than Non-Recourse Debt owing to any Person other than the
Borrower or any of its Restricted Subsidiaries; (ii) is not party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary of the Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower; (iii) is a Person with respect
to which neither the Borrower nor any of its Restricted Subsidiaries has any
direct or indirect obligation (1) to subscribe for additional Equity Interests
or (2) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; and (iv) has
not guaranteed or otherwise directly or indirectly provided credit support for
any Indebtedness of the Borrower or any of its Restricted Subsidiaries. If, at
any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 7.03, the Borrower will be in default of
such covenant..
     (b) The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Borrower; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if (i) such
Indebtedness is permitted under Section 7.03, calculated on a pro forma basis as
if such designation had occurred at the beginning of the four-quarter reference
period, and (ii) no Default or Event of Default would be in existence following
such designation.
     7.11 Financial Covenant. The Borrower will not permit the Consolidated
Total Leverage Ratio as of the last day of any fiscal quarter, beginning with
the fiscal quarter ending September 30, 2006, to be greater than 4.75 to 1.00.
For purposes of calculating the Consolidated Total Leverage Ratio in this
Section 7.11, Consolidated EBITDA shall be determined on a pro forma basis, with
such pro forma adjustments being for highly certain, clearly definable and
defensible items acceptable to the Administrative Agent.

72



--------------------------------------------------------------------------------



 



     7.12 Use of Proceeds. The Borrower will not use the proceeds of the Loans,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) within five Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.05(a), 6.10, 6.11 or
6.12 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date on which the
Administrative Agent notifies Borrower of such failure or (ii) the date on which
a Responsible Officer of any Loan Party first becomes aware of such failure; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder and Indebtedness under Hedging Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Hedging Contract an Early Termination Date (as

73



--------------------------------------------------------------------------------



 



defined in such Hedging Contract) resulting from (A) any event of default under
such Hedging Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Hedging Contract) or (B) any Termination
Event (as so defined) under such Hedging Contract as to which the Borrower or
any Restricted Subsidiary is an Affected Party (as so defined) and, in either
event, the Hedging Termination Value owed by the Borrower or such Restricted
Subsidiary as a result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any

74



--------------------------------------------------------------------------------



 



or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
     provided, however, that upon the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

75



--------------------------------------------------------------------------------



 



     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Banc of America Bridge to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage

76



--------------------------------------------------------------------------------



 



of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30

77



--------------------------------------------------------------------------------



 



days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, syndication agents or documentation agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of

78



--------------------------------------------------------------------------------



 



whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

79



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment or mandatory prepayment of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
     (e) change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (f) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
     (g) release all or substantially all of the value of the Guaranty without
the written consent of each Lender, except as provided in Section 9.10;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary contained in
this Section 10.01 or in any other Loan Document, if the Administrative Agent
does not hold more than 50% of the sum of the Outstanding Amounts, the
Administrative Agent shall be deemed to hold more than 50% of the Outstanding
Amounts such that the Administrative Agent can at all times approve any
amendment, waiver or consent of this Agreement and the other Loan Documents on
behalf of the Required Lenders, unless such amendment, waiver or consent
requires the consent of all Lenders holding Loans.
     10.02 Notices; Effectiveness; Electronic Communication.

80



--------------------------------------------------------------------------------



 



     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

81



--------------------------------------------------------------------------------



 



OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.

82



--------------------------------------------------------------------------------



 



     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans made hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-

83



--------------------------------------------------------------------------------



 



agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.09(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor; provided such demand shall
be accompanied by a reasonably detailed invoice outlining the costs and expenses
to be reimbursed.
     (f) Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

84



--------------------------------------------------------------------------------



 



     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f), or (iv) to an SPC in accordance with the provisions of
Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section
10.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

85



--------------------------------------------------------------------------------



 



     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for all assignments in
respect of any Commitment or any Loan; and
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

86



--------------------------------------------------------------------------------



 



     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.10 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of

87



--------------------------------------------------------------------------------



 



its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.09(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and

88



--------------------------------------------------------------------------------



 



representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Hedging Contract relating to the Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section 10.07, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective

89



--------------------------------------------------------------------------------



 



Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

90



--------------------------------------------------------------------------------



 



invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, (c) any Lender fails to
consent to an election, consent, amendment, waiver or other modification to this
Agreement or any other Loan Document that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such election, consent,
amendment, waiver or other modification is otherwise consented to by the
Required Lenders, or (d) if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE ADMINISTRATIVE AGENT, EACH LENDER, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM

91



--------------------------------------------------------------------------------



 



ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE ADMINISTRATIVE AGENT, EACH LENDER, THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION 10.14. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

92



--------------------------------------------------------------------------------



 



     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
     10.17 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
     10.18 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

93



--------------------------------------------------------------------------------



 



[Remainder Of Page Intentionally Left Blank. Signature Pages Follow.]

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  COPANO ENERGY, L.L.C.,         as Borrower    
 
           
 
  By:   /s/ John R. Eckel, Jr.    
 
  Name:  
 
John R. Eckel, Jr.    
 
  Title:   Chairman of the Board and    
 
      Chief Executive Officer    

95



--------------------------------------------------------------------------------



 



                  BANC OF AMERICA BRIDGE LLC, as         Administrative Agent  
 
 
           
 
  By:   /s/ Lex Maultsby    
 
  Name:  


Lex Maultsby 
   
 
  Title:   Managing Director    

96



--------------------------------------------------------------------------------



 



                  BANC OF AMERICA BRIDGE LLC, as a         Lender    
 
           
 
  By:   /s/ Lex Maultsby    
 
  Name:  


Lex Maultsby
   
 
  Title:   Managing Director    

97



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable  
Lender
  Commitment     Percentage  
 
               
Banc of America Bridge LLC
  $ 100,000,000.00       100.000000000 %
 
               
Total
  $ 100,000,000.00       100.000000000 %

 